              Case 5:19-cv-01025 Document 1 Filed 08/23/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 JARED SAMUELS,                                §
                                               §
 Plaintiff,                                    §
                                               §
                                               §   CIVIL ACTION NO 5:19-cv-01025
 v.                                            §
                                               §
                                               §
 BIRD RIDES, INC.,                             §
                                               §
                                               §
 Defendant.                                    §


              NOTICE OF REMOVAL BY DEFENDANT BIRD RIDES, INC.

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Bird Rides, Inc. (“Bird”) by

and through its undersigned counsel, hereby removes the state court action (hereinafter the “State

Court Action”) styled Jared Samuels v. Bird Rides Inc., Cause No. 2019CI16024, pending in the

288th District Court of Bexar County, Texas to the Western District of Texas, San Antonio

Division. In support of removal, Bird states as follows:

                                        BACKGROUND

       1.      On August 9, 2019, Plaintiff Jared Samuels (“Samuels”) commenced this action by

filing an Original Petition, Verified Application for Temporary Restraining Order and Injunction,

and Request for Discovery (the “Original Petition”) in the District Court of Bexar County, Texas,

Cause No. 019CI16024 (the “State Court Action”).

       2.      Samuels served Bird with the summons and Original Petition on August 15, 2019.

       3.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings,

and orders in the State Court Action, along with a copy of the docket from the State Court Action

as of the date of this removal, are attached collectively hereto as Exhibit A. Bird has no knowledge
              Case 5:19-cv-01025 Document 1 Filed 08/23/19 Page 2 of 5



of any other process, pleadings, or orders served in connection with this action, other than those

attached as Exhibit A.

       4.      Pursuant to 28 U.S.C. § 1446(d), copies of this Notice of Removal will be served

upon Counsel for Plaintiff, and filed with the Bexar County District Court Clerk as an exhibit to

the Notice of Filing of Notice of Removal, attached hereto as Exhibit B.

       5.      Attached as Exhibit C is a complete Civil Cover Sheet.

                                      GROUNDS FOR REMOVAL

       6.      As set forth more fully below, this case is removable to the United States District

Court for the Western District of Texas pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. This

Court has original subject matter jurisdiction over this case because it is a case between citizens of

different States in which the amount in controversy exceeds the sum of $75,000, exclusive of

interest and costs. See 28 U.S.C. §§ 1332(a), 1441(b).

       A.      The Diversity of Citizenship Requirement is Satisfied

       7.      Upon information and belief, and as alleged in the Original Petition, Plaintiff

Samuels is a citizen of the State of Texas. Ex. A, Original Pet. at ¶ 2.

       8.      Defendant Bird is a Delaware Corporation with its principal place of business in

Santa Monica, California. Therefore, Bird is a citizen of both the state of Delaware and the state

of California. See 28 U.S.C. § 1332(c)(1).

       9.      Given the foregoing, there is complete diversity of citizenship between the parties

in that Plaintiff is a citizen of Texas and Bird is a citizen of Delaware and California. 28 U.S.C. §

1332(a)(1).

       B.      The Amount in Controversy Requirement is Satisfied

       10.     The amount in controversy exceeds the sum of $75,000, exclusive of interest and



                                                  2
              Case 5:19-cv-01025 Document 1 Filed 08/23/19 Page 3 of 5



costs. As set forth in the Petition, and in addition to other categories of damages, Plaintiff seeks

damages in excess of $1,000,000, exclusive of interest and costs. See Ex. A, Original Pet. at ¶ 33.

Because Plaintiff’s Original Petition seeks monetary relief over $75,000, the amount in

controversy well exceeds the sum of $75,000. See Horton v. Liberty Mutual Insurance

Company, 367 U.S. 348, 353 (1961) (noting that the “general federal rule has long been to decide

what the amount in controversy is from the complaint itself, unless it appears or is in some way

shown that the amount stated in the complaint is not claimed ‘in good faith’”).

        11.    Accordingly, the jurisdictional amount in 28 U.S.C. § 1332(a) is satisfied in this

case.

                       BIRD HAS SATISFIED ALL OTHER PROCEDURAL
                             REQUIREMENTS FOR REMOVAL

        12.    In addition to satisfying the requirements of diversity jurisdiction, Bird has satisfied

all other requirements for removal.

        13.    This Notice of Removal is timely filed because less than 30 days have passed since

the date this case became removable, which occurred on August 15, 2019 when Bird was served

with the summons and the Petition. See 28 U.S.C. § 1446(b); see also Exhibit A.

        14.    Venue is proper in this District and Division because this Court is “the district court

of the United States for the district and division embracing the place where such action is pending,”

which is the District Court of Bexar County, Texas. 28 U.S.C. § 1441(a); see also 28 U.S.C. §

124(d)(4).

        15.    In accordance with 28 U.S.C. § 1446(d), Bird will promptly serve a copy of this

Notice of Removal on Plaintiff’s counsel, and will file a Notice of Filing this Notice of Removal

with the Clerk of the District Court of Bexar County, Texas, in the State Court Action.




                                                  3
              Case 5:19-cv-01025 Document 1 Filed 08/23/19 Page 4 of 5



                       RESERVATION OF RIGHTS AND DEFENSES

       By filing this Notice of Removal, Bird does not waive but specifically reserves any and

all defenses that may be available to it. In addition, Bird does not concede that Plaintiff Samuels

states any claim upon which relief can be granted, or that Samuels is entitled to any relief of any

nature, at law or in equity Nevertheless, Plaintiffs’ claims, as pleaded in the Petition at the time

of removal, “whether well or ill founded in fact, fix[] the right of the defendant to remove.” St.

Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 294 (1938).

                                          CONCLUSION

       WHEREFORE, Defendant Bird Rides, Inc. gives notice and respectfully requests that the

State Court Action be removed to the United States District Court for the Western District of

Texas, San Antonio Division based on 28 U.S.C. § 1332(a), and prays that this Court take

jurisdiction over this matter to its conclusion and final judgment in accordance with law.

Dated: August 23, 2019
                                                       Respectfully submitted,

                                                       /s/ Elizabeth Ross Hadley
                                                        Elizabeth Ross Hadley
                                                        Texas Bar No.: 24063085
                                                        Emily Willis
                                                        Texas Bar No.: 24099185
                                                        Greenberg Traurig LLP
                                                        300 West 6th Street, Suite 2050
                                                        Austin, Texas 78701
                                                        (512) 320-7209 (telephone)
                                                        (512) 320-7210 (facsimile)




                                                  4
             Case 5:19-cv-01025 Document 1 Filed 08/23/19 Page 5 of 5



                                                       Lori Cohen
                                                       Georgia Bar No.: 174455
                                                       Admitted in Western District of Texas
                                                       Greenberg Traurig LLP
                                                       3333 Piedmont Road NE, Suite 2500
                                                       Atlanta, GA 30305
                                                       (678) 553-2385 (telephone)
                                                       (678) 553-2386 (facsimile)

                                                       ATTORNEYS FOR BIRD RIDES, INC.

                                 CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record have been served with a copy of the foregoing
via certified registered email and certified mail return receipt requested and the Court’s ECF filing
system on August 23, 2019 at the address set forth below.

 Neil Solomon
 Texas State Bar No. 24079369
 John C. (Jack) Zinda
 Texas State Bar No. 24053569
 Rian Butler
 Texas State Bar No. 24094110
 Zinda Law Group, PLLC
 8834 North Capital of Texas Highway
 Suite 304
 Austin, Texas 78759
 Phone (512) 246-2224
 Fax (512) 580-4252
 Email: service@hzfirm.com

 Attorneys for Plaintiff Jared Samuels

                                                     /s/ _Elizabeth Ross Hadley__________
                                                     Elizabeth Hadley




                                                 5
